            Case 1:20-cv-00865-AWI-EPG Document 15 Filed 09/09/20 Page 1 of 2



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8   TERRENCE JESSE MOORE,                            Case No. 1:20-cv-00865-AWI-EPG (PC)
 9                 Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
10         v.
                                                      (DOC NOS. 1 & 9)
11   HEATHER DIAZ,
12                 Defendant.
13

14          Terrence Jesse Moore (“Plaintiff”) is a state prisoner proceeding pro se and in forma
15   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred
16   to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
17          On June 30, 2020, Magistrate Judge Erica P. Grosjean entered findings and
18   recommendations, recommending that “[t]his case proceed on Plaintiff’s Eighth Amendment
19   claims against defendant Diaz for failure to protect and deliberate indifference to serious
20   medical needs,” and that “Plaintiff’s retaliation claim be dismissed.” (ECF No. 9, p. 9).
21          Plaintiff was provided an opportunity to file objections to the findings and
22   recommendations. The deadline for filing objections has passed and Plaintiff has not filed
23   objections or otherwise responded to the findings and recommendations.
24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
26   the Court finds the findings and recommendations to be supported by the record and proper
27   analysis.
28          Accordingly, THE COURT HEREBY ORDERS that:
                                                     1
          Case 1:20-cv-00865-AWI-EPG Document 15 Filed 09/09/20 Page 2 of 2



 1         1.    The findings and recommendations issued by the magistrate judge on June 30,
 2               2020, are ADOPTED in full;
 3         2.    This case proceed on Plaintiff’s Eighth Amendment claims against defendant
 4               Diaz for failure to protect and deliberate indifference to serious medical needs;
 5         3.    Plaintiff’s retaliation claim is dismissed; and
 6         4.    This case is referred back to the magistrate judge for further proceedings.
 7
     IT IS SO ORDERED.
 8

 9   Dated: September 9, 2020
                                               SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
